            Case 1:18-cv-03275-VSB Document 22 Filed 11/13/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                                                     11/13/2018
                                                          :
JARZETTE JACOBS, ET AL.,                                  :
                                                          :
                                         Plaintiffs,      :
                                                          :          18-CV-3275 (VSB)
                           -against-                      :
                                                          :     ORDER AND NOTICE OF
                                                          :     INITIAL CONFERENCE
CITY OF NEW YORK, ET AL.,                                 :
                                                          :
                                         Defendants. :
--------------------------------------------------------- X
VERNON S. BRODERICK, United States District Judge:

       This case has been assigned to me for all purposes. It is hereby:

       ORDERED that counsel for all parties appear for an initial pretrial conference on

November 29, 2018 at 10:45 a.m. in Courtroom 518 of the Thurgood Marshall United States

Courthouse, 40 Foley Square, New York, New York.

       IT IS FURTHER ORDERED that, by November 19, 2018, the parties submit a joint

letter, not to exceed three (3) pages, providing the following information in separate paragraphs:

       1.       A brief description of the nature of the action and the principal defenses
                thereto;

       2.       A brief explanation of why jurisdiction and venue lie in this Court. If any
                party is a corporation, the letter shall state both the place of incorporation
                and the principal place of business. If any party is a partnership, limited
                partnership, limited liability company or trust, the letter shall state the
                citizenship of each of the entity’s members, shareholders, partners and/or
                trustees;

       3.       A brief description of all contemplated and/or outstanding motions;

       4.       A brief description of any discovery that has already taken place, and/or
                that which will be necessary for the parties to engage in meaningful
                settlement negotiations;

       5.       A brief description of prior settlement discussions (without disclosing the
                parties’ offers or settlement positions) and the prospect of settlement;
              Case 1:18-cv-03275-VSB Document 22 Filed 11/13/18 Page 2 of 2



         6.       The estimated length of trial; and

         7.       Any other information that the parties believe may assist the Court in
                  advancing the case to settlement or trial, including, but not limited to, a
                  description of any dispositive issue or novel issue raised by the case.

         IT IS FURTHER ORDERED that, by November 19, 2018, the parties jointly submit to

the Court a proposed case management plan and scheduling order. A template for the order is

available at http://nysd.uscourts.gov/judge/Broderick. The status letter and the proposed case

management plan should be filed electronically on ECF, consistent with Section 13.1 of the

Court’s Electronic Case Filing (ECF) Rules & Instructions, available at

http://www.nysd.uscourts.gov/ecf/ecf_rules_080113.pdf.

SO ORDERED.

Dated:        November 13, 2018
              New York, New York

                                                        ______________________
                                                        Vernon S. Broderick
                                                        United States District Judge




                                                    2
